Case 1:13-cv-01353-LPS Document 220 Filed 02/14/20 Page 1 of 2 PageID #: 14910



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICTOF DELAWARE


WASICA FINANCE GMBH and BLUEARC
FINANCE AG,


            Plaintiffs,

      V.                                                    C.A. No. 13-1353-LPS

SCHRADER INTERNATIONAL, INC.,
SCHRADER-BRIDGEPORT
INTERNATIONAL, INC., SCHRADER
ELECTRONICS LIMITED, and SCHRADER
ELECTRONICS INC. ,


            Defendants.


                                    VERDICT FORM


I.    INFRINGEMENT

            1.      Have Plaintiffs proven by a preponderance of the evidence that Schrader
                    induced infringement of claim 6 of the ' 524 patent?

                           YES "-.
                           (Verd~r of Wasica/BlueArc)


                           NO - - - -
                           (Verdict in favor of Schrader)


            2.      Have Plaintiffs proven by a preponderance of the evidence that Schrader
                    contributed to the infringement of claim 6 of the ' 524 patent?

                           YES      A
                           (Verdict m favor of Wasica/BlueArc)

                           NO - - - -
                           (Verdict in favor of Schrader)
Case 1:13-cv-01353-LPS Document 220 Filed 02/14/20 Page 2 of 2 PageID #: 14911



    II.      PATENT EXHAUSTION


                    3.      Has Schrader proven by a preponderance of the evidence the affirmative
                            defense of patent exhaustion?

                                   YES - - - -
                                   01erdict in favor of Schrader)
                                   NO ___._)(---'--_
                                   0ferdict in favor of Wasica/BlueArc)


    ID.      DAMAGES

             If you find that claim 6 is infringed (by answering "Yes" for either of the infringement
             questions, that is Section I, Questions 1 and/or 2), then answer the following question:


                    4.      What amount of a reasonable royalty have Plaintiffs proven by a
                            preponderance of the evidence will fairly compensate Plaintiffs for
                            Schrader's infringement?


                                           $    3 l , 2. \ \ , Ol 2
                               *                       *                      *

    You have now reached the end of the verdict form, and you should review it to ensure it
    accurately reflects your unanimous determinations. You must each sign the verdict form in the
    spaces below and notify the Jury Officer after you have reached a verdict.

     Date:    2 \ (4      l 20?....D
                                                  -
(
                                                   /
